Fourth Court of Appeals
                                        San Antonio, Texas
                                              January 21, 2015

                                            No. 04-14-00636-CV

                                             IN RE Rosa VIDA

                                     Original Mandamus Proceeding 1

                                                   ORDER

Sitting:         Karen Angelini, Justice
                 Marialyn Barnard, Justice
                 Rebeca C. Martinez, Justice

       Real Parties’ Motion to Extend Time to File Motion for Rehearing is GRANTED. The
motion for rehearing must be filed no later than February 6, 2015.


           It is so ORDERED on January 21st, 2015.                                 PER CURIAM




           ATTESTED TO: _____________________________
                        Keith E. Hottle
                        Clerk of Court




           1
          This proceeding arises out of Cause No. 2012-CVT-000773-D3, styled Luis and Janeth Moreno, et al. v.
Mary Help of Christians School, Institute of the Daughters of Mary Help of Christians Salesian Sisters of St. John
Bosco, and Rosa Vida, pending in the 341st Judicial District Court, Webb County, Texas, the Honorable Beckie
Palomo, presiding.